Title: To George Washington from James Willis, 18–24 October 1778
From: Willis, James
To: Washington, George


          
            May it please Your Excellency,
            [c. 18–24 October 1778]
          
          An unhappy accident attending the exhibition on Saturday Evening last, lays me under the painful necessity of troubling You in this manner.
          Having two Stacks of Grain standing Contiguous to the Fire Works, unfortunately took fire, and were entirely consumed, to the amount at a moderate Computation, to Seventy Bushels of wheat, which considering the peculiar scituation of my Family, a Long time Refugee’s, driven from my Habitation by the cruel ravages of the Enemy; is without Your Excellency’s interposition an irreparable loss as that Article is not procurable but at the most Exorbitant, rate—Placing the utmost Confi dence in Your Excellency’s Justice & Generosity, in issuing an Order which will effectually redress my Loss, I am with every Sentiment of Respect & Esteem Your Excellency’s Obedt & Obliged Hum: Servant.
          
            James Willis
          
         